UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULES 13a-16 or 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF For the month of May, 2009 GRUPO TELEVISA, S.A.B. (Translation of registrant’s name into English) Av. Vasco de Quiroga No. 2000, Colonia Santa Fe 01210 Mexico, D.F. (Address of principal executive offices) (Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F.) Form 20-F x Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No x (If “Yes” is marked indicate below the file number assigned to the registrant in connection with Rule 12g-3-2(b): 82.) Press Release FOR IMMEDIATE RELEASE GRUPO TELEVISA APPROVES EXTRAORDINARY DIVIDEND, NOMINATES NEW BOARD MEMBERS Mexico City, May 5, 2009—Grupo Televisa, S.A.B. (“Televisa”; NYSE:TV; BMV:TLEVISA CPO), today announced that, at the annual shareholders meeting of Televisa held on April 30, 2009, the shareholders adopted, among others, the following resolutions: (1) the payment of a dividend in the amount of Ps.1.75per CPO, Ps.1.40above the regular dividend of Ps.0.35, for a total dividend payment of approximately Ps.5.2 billion, payable on May 29; and (2) to ratify and/or appoint as Televisa’s Directors, the following persons: Emilio Azcárraga Jean Alfonso de Angoitia Noriega Pedro Carlos Aspe Armella Julio Barba Hurtado José Antonio Bastón Patiño Alberto Bailleres González Francisco José Chévez Robelo Manuel Jorge Cutillas Covani José Antonio Fernández Carbajal Carlos Fernández González Bernardo Gómez Martínez Claudio X. González Laporte Roberto Hernández Ramírez Enrique Krauze Kleinbort Germán Larrea Mota Velasco Michael Larson Lorenzo A. Mendoza Giménez Alejandro Quintero Íñiguez Fernando Senderos Mestre Enrique F. Senior Hernández Grupo Televisa, S.A.B., is the largest media company in the Spanish-speaking world and a major participant in the international entertainment business. It has interests in television production and broadcasting, production of pay-television networks, international distribution of television programming, direct-to-home satellite services, cable television and telecommunication services, magazine publishing and distribution, radio production and broadcasting, professional sports and live entertainment, feature-film production and distribution, the operation of an internet portal, and gaming.
